Citation Nr: 9914516	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-14 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for frostbite of 
the right foot, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for frostbite of 
the left foot, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1944 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which assigned a 10 percent evaluation to 
the service-connected residuals of bilateral frozen feet.  

Pursuant to new rating criteria, effective January 12, 1998, 
as revised August 13, 1998, the RO, in a September 1998 
rating decision, assigned a 10 percent evaluation to each 
foot and the veteran was assigned a combined schedular 
evaluation of 20 percent. 

In January 1998, this case was remanded by the Board for 
additional development, to include a VA examination, and has 
since been returned for final appellate review.


FINDING OF FACT

The veteran's frostbite of the right and left foot are 
manifested by subjective complaints of pain, tingling, 
numbness, skin breakdown and fungal infections with objective 
evidence of distal vibratory sensation loss at the great toe 
and medial malleolus and an X-ray of the feet which was 
inconclusive as to any potential prior frostbite injury.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased 
evaluation of 20 percent for frostbite of the right foot have 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.104, Diagnostic Code 7122 (1998).

2.  The criteria for the assignment of an increased 
evaluation of 20 percent for frostbite of the left foot have 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.104, Diagnostic Code 7122 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Applicable laws and Regulations

The Board notes that the veteran's claims are "well-
grounded" within the meaning of 38 U.S.C.A. § 5107.  That 
is, the Board finds that he has presented claims which are 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the VA Schedule for 
Rating Disabilities that is found in 38 C.F.R. § Part 4 
(1998) and are designed to compensate a veteran for the 
average impairment in earning capacity. 38 U.S.C.A. § 1155 
(West 1991). Separate diagnostic codes identify the various 
disabilities.  Id. In evaluating the severity of particular 
disability, it is essential to consider its history. 38 
C.F.R. §§ 4.1 and 4.2 (1998).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation is the present level of disability.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

The veteran's service-connected residuals of the right and 
left foot have each been assigned a 10 percent evaluation 
under 38 C.F.R. § 4.104, Diagnostic Code 7122.  The Board 
notes that the schedular criteria for evaluation of residuals 
of cold injury were changed effective January 12, 1998, and 
revised August 13, 1998.  See 62 Fed. Reg. 65207-65224 
(December 11, 1997).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). The veteran's claim of 
entitlement to increased ratings for residuals of his 
service-connected frozen feet must be evaluated under the 
more favorable rating criteria.

Under the rating criteria in effect prior to January 12, 1998 
for evaluation of residuals of frozen feet, Diagnostic Code 
7122 provides for a 10 percent disability evaluation for mild 
residuals of bilateral or unilateral frozen feet or 
chilblains.  A 20 percent evaluation will be assigned where 
there is evidence of unilateral persistent moderate swelling, 
tenderness, redness, etc; a 30 percent evaluation will be 
assigned where there is evidence of bilateral persistent 
moderate swelling, tenderness, redness or unilateral loss of 
toes, or parts, and persistent severe symptoms.  A 50 percent 
rating requires bilateral loss of toes, or parts, and 
persistent severe symptoms.  38 C.F.R. § 4.104, Diagnostic 
Code 7122 (effective prior to January 12, 1998).  With 
extensive losses higher ratings may be found warranted by 
reference to amputation ratings for toes and combination of 
toes; in the most severe cases, ratings for amputation or 
loss of use of one or both feet should be considered.  There 
is no requirement of loss of toes or parts for the persistent 
moderate or mild under this diagnostic code.  Note, 38 C.F.R. 
§ 4.110, Diagnostic Code 7122 (1997).

Under the new criteria of Diagnostic Code 7122, a 10 percent 
evaluation for residuals of a cold injury is for application 
when the disability is manifested by pain, numbness, cold 
sensitivity, or arthralgia.  A 20 percent evaluation is 
warranted when the disability is manifested by pain, 
numbness, cold sensitivity, or arthralgia plus tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of affected parts.  A 30 percent evaluation 
will be assigned where there is evidence of pain, numbness, 
cold sensitivity, or arthralgia plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts.  38 C.F.R. § 
4.104 (effective January 12, 1998).  Moreover, Note 2 
instructs to evaluate each affected part (hand, foot, ear, 
nose) separately and combine the ratings, if appropriate, in 
accordance with §§ 4.25 and 4.26 (1998). 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (effective January 12, 1998).

Additionally, further revisions to the rating schedule 
provisions governing evaluations for residuals of a cold 
injury became effective on August 13, 1998. Pursuant to these 
amended criteria, a 10 percent evaluation is for application 
when the disability is manifested by arthralgia or other 
pain, numbness or cold sensitivity.  A 20 percent evaluation 
is warranted when the disability is manifested by arthralgia 
or other pain, numbness or cold sensitivity, or arthralgia 
plus tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of affected parts.  A 30 percent evaluation 
is warranted for arthralgia or other pain, numbness or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) 63 Fed. 
Reg. 37778-79 (1998) (to be codified at 38 C.F.R. § 4.104, 
Diagnostic Code 7211) (Emphasis added).  Note 2 instructs to 
evaluate each affected part (hand, foot, ear, nose) 
separately and combine the ratings, if appropriate, in 
accordance with §§ 4.25 and 4.26 (1998).  38 C.F.R. § 4.104, 
Diagnostic Code 7122 (effective January 12, 1998, as revised 
August 13, 1998).

The Board notes that while certain laws and regulations 
applicable in the present case, and as described above, have 
been revised and/or amended during the pendency of the 
present appeal, a careful review of the revisions that became 
effective on August 13, 1998, reveals no substantive 
difference in application of the rating schedule provisions 
governing evaluations for cold injury residuals that became 
effective on January 12, 1998.   Accordingly, there is no 
version, with respect to these amended criteria, which is 
more favorable to the veteran in accordance with the decision 
in Karnas, supra.
 
II.  Factual Background

VA General Medical and Disease of the Arteries examination 
reports, dated in August 1996, reflect that the veteran's 
history with respect to the frostbite of the feet was 
reported.  During both examinations, the veteran complained 
of having had foot pain in both of his feet since 1945 and 
that the soles of both of his feet had been affected.  He 
stated that when he stood on his feet for prolonged periods 
of time, his foot pain would increase.  The veteran related 
that he was able to work most of his life but that he had 
lived with the pain.  He reported that his feet felt cold 
most of the time and that when he had foot pain, he would 
experience numbness and a tingling sensation.  The veteran 
complained that when he would drive, his left leg would go to 
sleep from the knee down but that it would resolve and did 
not occur at other times.  

During both examinations in August 1996, there was a mild 
amount of clubbing with no evidence of any cyanosis or edema.  
The dorsalis pedis and posterior tibial pulses were 1+ and 
the veteran's skin felt cool to touch, but was symmetrical. 
During neurological examinations, cranial nerves II-XII were 
found to have been intact, reflexes were symmetrical and 
plantars were downgoing.  A motor examination revealed normal 
bulk and tone.  The veteran's strength was 5/5 throughout.  A 
sensory examination revealed a decrease in sensation to light 
touch in a stocking distribution, which was more prominent 
distally than proximally.  The examiner noted that the 
veteran gave a history of having had paresthesia and a 
sensation of tingling in his feet when he experienced pain.  
The veteran was diagnosed as having residuals of frost bite 
which affected both feet. 

VA medical records, dating from 1996 to 1998, reflect that 
the veteran received treatment for disorders other than the 
disabilities at issue.  

A July 1998 VA peripheral nerve examination report reflects 
that the veteran's claims file was made available to the 
examiner prior to the examination.  The veteran's in-service 
history with respect to his frozen feet was reported.  The 
veteran indicated that since service, he had noticed a 
burning sensation (which felt as if his feet were being stuck 
by "thousands of pins") which involved the soles and the 
dorsum of both of his feet, just below the ankle.  The 
veteran related that the pain had remained relatively 
unchanged over the previous 40 years, but that it increased 
with prolonged standing.  He indicated that at times, the 
pain in his feet would become so disabling that he would have 
to sit down and rest.  He was unable to indicate anything 
which would alleviate the pain.  The veteran reported that 
although the pain associated with his feet did not 
necessarily prevent him from working or from his daily 
activities, it had been a burden over the years.  The veteran 
denied any falling or stumbling when he walked.  He stated 
that he was able to stand with his eyes closed without any 
difficulty or without the risk of falling.  He reported that 
his feet often felt cold and, at times, he would have his 
feet out from under the bed because his clothes irritated his 
feet at night.  The veteran denied having any weakness in his 
legs or feet.  

On examination in July 1998, there was some distal hair loss 
noted at the ankles and feet.  The toes appeared to have been 
slightly mottled in appearance and they felt cooler when 
compared to the calf of the leg.  There were no particular 
trophic changes of the nails of the toes or any changes of 
the skin of the lower legs or feet. There was normal tone of 
the muscles of the legs and strength was 5/5 of the anterior 
tibialis and the gastrocnemius, bilaterally.  Sensation was 
intact to light touch and pin prick in both feet and legs.  
Position sense was exquisite at the great toes, bilaterally.  
There was distal vibratory sensation loss at the great toe 
and the medial malleolus but was found to have been intact at 
the knees, bilaterally.  The examiner could not readily 
appreciate palpable dorsalis pedis or posterior tibialis 
pulses.  An X-ray of the feet was neither diagnostic nor 
exclusionary for potential prior frostbite/thermal injury.  
Plantar calcaneal spurs were noted.  An Ankle Brachial Index 
Test with Bi-directional Doppler indicated that both legs 
appeared to have had normal arterial flow.  The veteran was 
diagnosed as having residuals of frostbite injury of the feet 
resulting primarily in subjective sensory changes and chronic 
pain with no evidence of any motor dysfunction.  

A July 1998 VA Cold Injury examination report reflects that 
the veteran's in-service history with respect to his 
bilateral frozen feet residuals was recorded.  The veteran 
related that after service, he had worked as both a farmer 
and a truck driver.  The veteran continued to complain of an 
inability to keep his feet warm as well as numbness, 
tingling, fungal infections, skin breakdown and a decrease in 
the loss of sensation.  During the examination, the veteran 
was able to walk, sit and stand without any difficulty.  
Examination of the feet, revealed no evidence of any 
deformity of the toes or feet.  The toenails appeared to have 
been healthy without any evidence of onychomycosis, chronic 
vascular problems, skin changes, break down, sores, ulcers or 
callosities.  The veteran's feet were cool to the touch. His 
pulses were 1-2+ posterior tibial and dorsalis pedis, 
bilaterally.  The veteran was diagnosed as having a history 
of frostbite in the feet with persistent cold intolerance, no 
interval residuals, a normal Doppler study and normal X-rays.

III.  Analysis

The Board observes the veteran's complaints of pain, 
numbness, paresthesias, tingling, skin breakdown and fungal 
infections with respect to the service-connected residuals of 
bilateral frozen feet and finds such assertions to be 
credible.  A review of the clinical evidence of record 
reflects that during recent VA examinations, conducted in 
July 1998, the veteran was found to have had a decrease in 
distal vibratory sensation loss, but only at the great toes 
and medial malleolus and not the entire foot.  In addition, 
an X-ray of the feet was neither diagnostic nor exclusionary 
for potential prior frostbite/thermal injury.  As there is 
clinical evidence of record demonstrating that the veteran's 
feet are manifested by cold sensitivity and locally impaired 
sensation at the great toes and medial malleolus and an X-ray 
of the feet was inconclusive with regards to potential prior 
frostbite/thermal injury, the Board finds that in resolving 
all reasonable doubt in the veteran's favor, an increased 
rating to 20 percent for each foot is warranted in accordance 
with the amended provisions of Diagnostic Code 7122 
(effective from January 12, 1998, as revised August 13, 
1998). 

A rating in excess of 20 percent for each foot is not 
warranted based on either the prior or revised criteria for 
38 C.F.R. § 4.104, Diagnostic Code 7122, as there is no 
evidence of record demonstrating persistent moderate 
swelling, tenderness or redness of the feet or that in 
addition to experiencing pain, numbness and cold sensitivity, 
there is no definite clinical evidence of two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of the affected parts.  In this 
regard, while the veteran has been shown to have some 
impaired sensation of the feet, it was confined to the great 
toes and medial malleous.  Furthermore, the Board notes that 
a July 1998 X-ray of the feet was inconclusive as to whether 
there was any potential prior frostbite/thermal injury and 
did not show any definitive abnormality.  Therefore, an 
evaluation in excess of the 20 percent evaluation assigned to 
each foot is not warranted pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (effective through January 11, 1998), or 
the amended provisions of Diagnostic Code 7122 (effective 
from January 12, 1998, as revised August 13, 1998). 

The benefit of the doubt has been resolved to the extent 
indicated above.  38 U.S.C.A. § 5107(a) (West 1991).  


ORDER

Entitlement to an increased rating of 20 percent for 
frostbite of the right foot is granted, subject to pertinent 
criteria applicable to the payment of monetary benefits.

Entitlement to an increased rating of 20 percent for 
frostbite of the left foot is granted, subject to pertinent 
criteria applicable to the payment of monetary benefits.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

